Case 1:19-cr-00119-MAC-ZJH Document 11 Filed 02/26/20 Page 1 of 1 PageID #: 35


                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

LINITED STATES OF AMERICA,                           $
                                                     $
                                                     $   CASE NUMBER            1:   19-CR-001 19-MAC
v                                                    $
                                                     $
                                                     $
SALVADOR GARCIAJR,                                   $




            WAIVER AND CONSENT TO PROCEED BEFORE UNITED STATES
                MAGISTRATE JUDGE FOR ENTRY OF GUILTY PLEA

       I am aware of my right to appear in open court and be addressed personally by a United
States district judge when   I enter my guilty plea in this case.

       I hereby knowingly, voluntarily and with advice of counsel waive my right to enter my
guilty plea before a district judge, and I consent to have United States Magistrate Judge Keith F.
Giblin hear" accept and bind me to my suilty plea and make all appropriate fact findings and
determinations required by law including findings as to whether:
       1.       I am fully competent and capable of entering an informed plea;
       2.       I am aware of the nature of the charge(s) and consequences of my           plea;

       3.       My plea of guilty is a knowing and voluntary plea; and
       4.       My plea of guilty is supported by an independent basis in fact containing each of
                the essential elements of the offense(s).

       I understand and     agree that (a) the United States district judge assigned to my case may

accept or reject my plea agreement, or defer such decision until the court reviews the presentence

report; (b) upon conviction, sentencing will be conducted by a United States district judge; and
(c) substantive or procedural concems about my guilty plea proceedings before the magistrate
judge are       ectto de       review by a United States district judge.

                             February 26,2020.




Attomey for                                                         Defendant



            U
